ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
FARR Builders, LLC                             ) ASBCA No. 62105
                                               )
Under Contract No.    FA3016-18-F-0759         )

APPEARANCE FOR THE APPELLANT:                     Johnathan M. Bailey, Esq.
                                                   Bailey & Bailey, P.C.
                                                   San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Danielle A. Runyan, Esq.
                                                  Josephine R. Farinelli, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

       On August 26, 2020, the parties jointly moved to dismiss this appeal with
prejudice. Accordingly, the appeal is dismissed with prejudice.

      Dated: August 27, 2020



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62105, Appeal of FARR Builders,
LLC, rendered in conformance with the Board’s Charter.

      Dated: August 27, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals